Per Curiam:
Defendant Erdman issued a check to defendant Krinsky. Upon his assurance that it was lost, Erdman issued a duplicate, with the understanding that he was to stop payment on the first check. Thereafter, on October fourteenth, Krinsky procured the first check to be cashed by plaintiff.
The sole question in the case is whether plaintiff was a bona fide purchaser for value. The court below has found that he was not. The only evidence to sustain this finding is that he admitted he had no confidence in Krinsky’s financial responsibility and cashed the check in reliance on the credit of the maker and the circumstance that he cashed the check eleven days after its date. It cannot be said that plaintiff was put on notice when a financially irresponsible person presented to him the check of a responsible person to be cashed, nor is any inference of fraud or bad faith permissible from the mere circumstance that eleven days had elapsed. (Vitale v. Le Petit Paris, Inc., 118 Misc. 261.)
Judgment reversed, with thirty dollars costs, and judgment directed for plaintiff for the amount of the check and interest and costs.
All concur; present, Bijur, Mitchell and Proskauer, JJ.